DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS has been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,898,298 B1 in view of Kim et al. (US 2020/0035351 A1. 
U.S. Patent No. 10,898,298 B1 disclose all of the subject matter in the claims except the independent claims 1 and 12 now describe a cephalometric analysis of the skull of the patient.  However, Kim in the same field of endeavor teaches a cephalometric analysis of the skull of the patient (¶27 discloses “cephalometric landmarks for orthodontics”; ¶¶54, 67 discloses “lateral cephalometric radiograph”; ¶¶55, 59 disclose cephalometric landmarks; ¶91 discloses “the plurality of lateral cephalometric radiographs are stored and coordinates of the lateral facial region (box) formed in each of the cephalograms is prepared.”; ¶101).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Richter and Kim before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use anatomical measurement points for orthodontic analysis (Kim ¶2).  This motivation for the combination of Richter and Kim is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (US 2018/0344437 A1 – hereinafter “Richter”) in view of Kim et al. (US 2020/0035351 A1 – hereinafter “Kim”).
Claim 1:
Richter discloses a method for determining an orthodontic treatment for a patient, the method being executable by a processor, the method comprising: 
receiving image data (¶28 discloses three-dimensional mapping images of a patient’s teeth), the image data being associated with an image of a skull of the patient  (Fig. 1 and 2 disclose a skull of the patient), the image data including data relating to a mandibular portion and a cranium portion of the skull (Fig. 1 and 2 disclose a mandibular portion and a cranium portion); 
conducting, by 
 identifying, (¶37 disclose each independent pair of defines a vector that is either defined in three dimensions or as a collection of lines in the three dimensional coordinate system that is fixed relative to the upper arch; Fig. 6 disclose vectors 30), the first pair of anatomical reference points including a first point on the mandibular portion and a second point(Fig. 6 discloses the vectors 30 between the lower arch 22 (i.e. mandibular portion) and the left functional condyle (i.e. cranium portion of the skull)); 
identifying,(¶37 discloses a collection of lines; Fig. 6), the second pair of anatomical reference points including
the second reference line intersecting with the first reference line (¶36 disclose the place where the vectors collectively converge i.e. intersect); 
generating, based on the first pair of anatomical reference points, the first reference line (¶35 discloses a minimum of four points; ¶36 disclose a vector 30 defined by each pair of points); generating, based on the second pair of anatomical reference points, the second reference line (¶36 discloses multiple vectors defined by pairs of points); 
determining, based on an intersection of the first reference line and the second reference line, a rotation center for a patient's mandible (¶36 disclose the place where the vectors collectively converge is referred to as the condyle axis is considered the axis of rotation); determining, based on the rotation center of the patient's mandible, the orthodontic treatment for the patient (¶4 discloses maximizing the comfort of patient during mastication (i.e. chewing) and alleviating symptoms of patients suffering from temporomandibular joint syndrome). 
Richter disclose all of the subject matter as described above except for specifically teaching the a processor, a cephalometric analysis of the skull of the patient, a second point, a third point, and a fourth point on the cranium portion of the skull.  However, Kim in the same field of endeavor teaches a processor, a cephalometric analysis of the skull of the patient, a second point, a third point, and a fourth point on the cranium portion of the skull (¶¶ 27 and 59 discloses the landmarks of an articulare, a basion, and an orbitale; Fig. 4A discloses these points at numbers 4, 6, and 27, respectively; ¶16 discloses “a processor operably connected with the receiver and configured to use various prediction models”; ¶27 discloses “cephalometric landmarks for orthodontics”; ¶¶54, 67 discloses “lateral cephalometric radiograph”; ¶¶55, 59 disclose cephalometric landmarks; ¶91 discloses “the plurality of lateral cephalometric radiographs are stored and coordinates of the lateral facial region (box) formed in each of the cephalograms is prepared.”; ¶101).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Richter and Kim before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use anatomical measurement points for orthodontic analysis (Kim ¶2).  This motivation for the combination of Richter and Kim is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claims 2 and 13:
The combination of Richter and Kim discloses method of claim 1, wherein the first point of the first pair of anatomical reference points comprises an Articulare point, and the second point of the first pair of anatomical reference points comprises a Gnathion point (Richter ¶36 discloses multiple vectors defined by pairs of points; Kim ¶¶ 27 and 59 discloses the landmarks of an Articulare and a Gnathion; Fig. 4A discloses these points at numbers 4 and 13, respectively).
Claims 3 and 14:
The combination of Richter and Kim discloses the method of claim 1, wherein the third point of the second pair of reference points comprises a Basion point, and the fourth point of the second pair of reference points comprises an Orbitale point (Richter ¶36 discloses multiple vectors defined by pairs of points; Kim ¶27 discloses the landmarks of an basion and a orbitale; Fig. 4A discloses these points at numbers 6 and 27, respectively).
Claims 4 and 15:
The method of claim 1, wherein the first point of the first pair of reference points comprises the Articulare point, the second point of the first pair of reference points comprises the Gnathion point (Richter ¶36 discloses multiple vectors defined by pairs of points; Kim ¶¶ 27 and 59 discloses the landmarks of an Articulare and a Gnathion; Fig. 4A discloses these points at numbers 4 and 13, respectively), the third point of the second pair of reference points comprises the Basion point, and the fourth point of the second pair of reference points comprises the Orbitale point (Richter ¶36 discloses multiple vectors defined by pairs of points; Kim ¶27 discloses the landmarks of an basion and a orbitale; Fig. 4A discloses these points at numbers 6 and 27, respectively).
Claims 5 and 16:
The combination of Richter and Kim discloses the method of claim 5, wherein the cephalometric analysis comprises processing the image data based on one or more of: image segmentation, image alignment, facial landmark detection (Kim ¶¶ 6 and 74 discloses detecting anatomical landmarks of the facial region), and predetermined relative positions between anatomical landmarks.
Claims 6 and 19:
The combination of Richter and Kim discloses the method of claim 1, wherein the image comprises one or more of: a radiograph (Kim ¶67 discloses lateral cephalometric landmarks for orthodontics; medical lateral head image can be a lateral cephalometric radiograph), a photograph, a CT scan, a dental model, and a magnetic resonance image.
Claims 7 and 17:
The combination of Richter and Kim discloses the method of claim 1, wherein the image is a lateral image of a first side of the skull of the patient (Kim ¶54 discloses a term medical lateral head image).
Claim 8 and 17:
The combination of Richter and Kim discloses the method of claim 8, wherein the rotation center is a first rotation center of the first side of the skull of the patient (Richter Fig. 2, 28), and wherein the method further comprises determining a second rotation center based on an image of a second side of the skull of the patient (Richter Fig. 2, 26), and wherein the determining the orthodontic treatment is based on the first rotation and the second rotation center (Richter ¶¶ 4, 12 discloses the first and second functional condyles are used to define the axis of rotation of the patient's jaw, and the resulting dynamic model developed providing rotation of the mandibular teeth about this "functional mandibular axis" to maximize the comfort of patient during mastication (i.e. chewing) and alleviate symptoms of patient’s suffering from temporomandibular joint syndrome).
Claim 9 and 18:
The combination of Richter and Kim discloses the method of claim 1, wherein the rotation center is not a center of a mandibular head (Richter ¶12 discloses an axis of rotation of the mandibular teeth but not the center of the mandibular head).
Claims 10 and 20:
The combination of Richter and Kim discloses the method of claim 1, wherein the rotation center is not a center of a mandibular head (Richter ¶12 discloses an axis of rotation of the mandibular teeth but not the center of the mandibular head).
Claim 11:

The combination of Richter and Kim discloses the method of claim 1, further comprising sending instructions to display, on a screen, the image of at least a portion of the skull (Kim ¶71 discloses the output unit 130 can visually show the medical lateral head image; Fig. 1A disclose a screen) and including the rotation center of the mandible (Richter Fig.’s 1 and 2 disclose the centers of rotation 26 and 28; ¶14 discloses the location of the functional condyles and the functional condylar axis 36 results in a system that allows the dental professionals to visualize interference during 
the patient's bite).
Claim 11:
Richter discloses a method for generating a visualization of a skull of a patient including a rotation center of a mandible (¶14 discloses the location of the functional condyles and the functional condylar axis 36 results in a system that allows the dental professionals to visualize interference during the patient's bite), the method being executable by a (the omitted portions of claim 12 are recited in claim 1 and are rejected for the reasons outline in claim 1 above)
(Fig.’s 1 and 2 disclose the centers of rotation 26 and 28; ¶14 discloses the location of the functional condyles and the functional condylar axis 36 results in a system that allows the dental professionals to visualize interference during 
the patient's bite).
Richter disclose all of the subject matter as described above except for specifically teaching a processor (Kim Fig. 1B 150) and sending instructions to display, on a screen, the image of the skull.  However, Kim in the same field of endeavor teaches a processor (Kim Fig. 1B 150) and sending instructions (¶73 disclose instructions) to display, on a screen, the image of the skull (Kim ¶71 discloses the output unit 130 can visually show the medical lateral head image; Fig. 1A disclose a screen).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Richter and Kim before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use display the results to of the anatomical measurement points for orthodontic analysis (Kim ¶¶ 2, 69).  This motivation for the combination of Richter and Kim is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claim 12:
The combination of Richter and Kim disclose the elements recited in claim 11 for at least the reasons discussed in claim 1 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ross Varndell/Primary Examiner, Art Unit 2666